Name: 95/155/EC: Council Decision of 10 April 1995 on the provisional application of the Agreement between the European Community and the People's Republic of China on trade in textile products not covered by the MFA bilateral Agreement on trade in textile products initialled on 9 December 1988 as extended and modified by the Exchange of Letters initialled on 8 December 1992
 Type: Decision
 Subject Matter: cooperation policy;  Asia and Oceania;  international trade;  European construction;  leather and textile industries
 Date Published: 1995-05-06

 6.5.1995 EN Official Journal of the European Communities L 104/1 COUNCIL DECISION of 10 April 1995 on the provisional application of the Agreement between the European Community and the People's Republic of China on trade in textile products not covered by the MFA bilateral Agreement on trade in textile products initialled on 9 December 1988 as extended and modified by the exchange of letters initialled on 8 December 1992 (95/155/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community and in particular Article 113 in conjunction with the first sentence of Article 228 (2) thereof, Having regard to the proposal from the Commission, Whereas the Commission has negotiated on behalf of the Community with the People's Republic of China an Agreement on trade in textile products not covered by the MFA bilateral Agreement on trade in textile products initialled on 9 December 1988 as extended and modified by the exchange of letters initialled on 8 December 1992; Whereas this Agreement should be applied on a provisional basis from 1 January 1995, pending the completion of the procedures required for its conclusion, subject to reciprocal provisional application by the People's Republic of China, HAS DECIDED AS FOLLOWS: Sole Article The Agreement between the European Community and the People's Republic of China on trade in textile products not covered by the MFA bilateral Agreement on trade in textile products initialled on 9 December 1988 as extended and modified by the exchange of letters initialled on 8 December 1992 shall be applied on a provisional basis from 1 January 1995, pending its formal conclusion, subject to reciprocal application by the People's Republic of China. The text of the Agreement is attached to this Decision. Done at Luxembourg, 10 April 1995. For the Council The President A. JUPPÃ 